Case 1:19-cv-01652-RBJ-STV Document 52 Filed 05/18/20 USDC Colorado Page 1 of 14




                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLORADO
                                         Judge R. Brooke Jackson

  Civil Action No 19-cv-01652-RBJ

  GREGORY TUCKER,

            Plaintiff,

  v.

  FAITH BIBLE CHAPEL INTERNATIONAL d/b/a Faith Christian Academy Inc.,

            Defendant.


                            ORDER on MOTION FOR SUMMARY JUDGMENT


            Gregory Tucker was for many years a science teacher at Faith Christian Academy in

  Arvada, Colorado. In 2014 he was given additional responsibilities as either Director of Student

  Life or Chaplain (disputed) at the school. He was fired on February 26, 2019, after some

  parents, students and ultimately administrators objected to a “chapel” he organized and held a

  month earlier. Mr. Tucker then brought this action under Titles VI and VII of the Civil Rights

  Act of 1964 and Colorado common law, claiming that he was terminated in retaliation for

  opposing racial harassment at the school. 1 The defendant moved to dismiss the complaint,

  claiming that the “ministerial exception” bars the suit. As discussed herein, the ministerial

  exception precludes the application of anti-discrimination laws to employment decisions made

  by religious organization with respect to their own ministers.




  1
      Plaintiff does not oppose dismissal of his Title VI claim.
                                                          1
Case 1:19-cv-01652-RBJ-STV Document 52 Filed 05/18/20 USDC Colorado Page 2 of 14




          At plaintiff’s request, and because the motion was supported by three attached exhibits,

  the Court elected to convert the motion to dismiss to a motion for summary judgment. See ECF

  No. 32. The Court has considered the parties’ briefs and now grants the motion in part and

  denies it in part.

                                                FACTS

          The following is not intended to be a comprehensive statement of all the evidence

  presented with the parties’ briefs, but it is enough for purposes of this order.

          A. Defendant’s Evidence.

          Defendant’s motion and exhibits include the following admissible evidence:

          1.      The primary purpose for which the defendant, Faith Bible Chapel International,

  was formed was “to propagate the Gospel of our Lord and Saviour Jesus Christ among all people

  who are susceptible to the Gospel by recruiting, educating, and supporting Christian workers

  throughout the United States and in foreign countries; to preach, teach, witness, and disseminate

  the Gospel according to Holy Writ on a non-sectarian, and interdenominational basis; to

  establish, support, maintain, and conduct schools, conferences, and assemblies for worship,

  religious, educational, and charitable work. … Notwithstanding anything herein set forth, the

  corporation shall not engage in any activities which are not directly in furtherance of it primary

  religious, educational, and charitable purposes.” ECF No. 41-1 (Articles of Incorporation) at 1,

  §II.

          2.      Faith Bible Chapel International operates the Faith Christian Academy. The

  “vision statement” of the Faith Christian Academy, according to its 2017-2018 Teacher

  Handbook, was “inspiring and equipping students with an excellent education, as they use their


                                                    2
Case 1:19-cv-01652-RBJ-STV Document 52 Filed 05/18/20 USDC Colorado Page 3 of 14




  unique gifts to passionately represent Christ.” ECF No. 25-2 at 6. It’s “mission statement” was

  “By providing a biblically integrated education, Faith Christian Academy … guides students to

  discover and develop their unique spiritual, mental, creative and physical gifts, so that they may

  glorify God and serve others through the power of the Holy Spirit. In an atmosphere of grace

  and truth, we partner with parents and churches, as we empower students to fulfill God’s purpose

  for their lives.” Id.

          3.      For many years Gregory Tucker was employed as a teacher at Faith Christian

  Academy. He received additional responsibilities as Chaplain beginning in 2014.

          4.      On February 16, 2017 Faith Christian Academy and Mr. Tucker entered into an

  Extension Agreement, extending his employment as “Chaplain” for the August 6, 2017 to

  August 4, 2018 school year. ECF No. 25-1. The agreement states, among other things: “The

  Superintendent of Faith Christian Academy or his designee (‘Superintendent’) discussed with

  Employee the necessity that the hand of the Lord be on Employee and that he/she exhibits the

  gift necessary to perform in the position of Chaplain. Employee expressed his/her belief that

  he/she has this gift and that God has called him/her to minister this gift at FCA.” Id. at 1, §II. It

  notes that “Employee is currently assigned to a/an Chaplain position.” Id., §IV (emphasis in

  original).

          5.      The Extension Agreement also states that the employee is required to attend

  faculty prayer sessions; to attend “a Christian, Bible believing church regularly;” and to “abide

  by and be subject to the scriptural and other principles and policies stated in the FBCI/FCA

  handbooks.” Id. at 1-2, §V, ⁋⁋2, 4 and 5.




                                                    3
Case 1:19-cv-01652-RBJ-STV Document 52 Filed 05/18/20 USDC Colorado Page 4 of 14




         6.      The Faith Christian Academy Teacher Handbook in effect for the 2017-2018

  school year states:

         To become a teacher or full time worker at Faith Christian Academy is a calling
         from the Lord Jesus Christ to minister. You are joining this ministry, not as an
         employee, but as a minister to FCA students and families. FCA’s ministry focus
         emphasizes the following items:

         1. FCA desires to provide an academic program that is based on the scriptural
         principles found in the Word of God, the Holy Bible. FCA teachers are
         committed to the integration of biblical truth within each academic and extra-
         curricular discipline. Additionally, teachers are responsible to facilitate godly
         character development, teach good study habits and encourage academic
         excellence. Each teacher must be thoroughly prepared and use effective
         instructional methods and techniques.

         2. Although FCA is a Christian academic institution, an additional emphasis is
         placed upon the spiritual life of all students. FCA’s desire is to train and lead
         students into attitudes and habits, which will bring them to Christ-like maturity.
         This includes encouraging all students to develop a prayer life, a passion to share
         to Gospel message, and characteristics such as honesty, humility, purity,
         faithfulness, love, and service. For students who may not yet be born again, or
         are new believers in Christ, all staff members will pray, teach, and set an example,
         seeking opportunities and the empowering of the Holy Spirit to lead them to
         experience an abiding relationship with Christ.

         3. All staff members must be aware of the importance of our ministry to one another.
         Each teacher needs to be open to the Holy Spirit to offer words of encouragement, prayer,
         and concern for one another. It is important that teachers be willing to work as a team,
         make and receive positive suggestions, stand, as much as possible, with fellow teachers
         (especially in times of hardship), and guard the reputation of others. Trusting in the Lord
         in areas of personal needs as well as school needs and looking to Him as the primary
         source of wisdom, help, knowledge, and strength is critical.

  ECF No. 25-2 at 8.

         7.      As Chaplain Mr. Tucker organized a chapel service referred to by him as the

  “Race and Faith Chapel.” The chapel was held on January 12, 2018.

         8.      The chapel was not well received by some students and parents.



                                                   4
Case 1:19-cv-01652-RBJ-STV Document 52 Filed 05/18/20 USDC Colorado Page 5 of 14




         9.      In a letter to students, parents, and teachers dated February 6, 2018, Mr. Tucker

  stated, “The Bible repeatedly explains the kingdom of God as made up of a diverse group of people

  from every tribe, language, people, and nation (Rev. 9, John 11). My prayer was that this [Race and

  Faith Chapel] would be a step toward recognizing and appreciating this beautiful picture.” Id. at 2.

         10.     During his deposition Mr. Tucker acknowledged that he had a minor degree in

  Religious Studies, which required that he take religious classes, and that when he applied for a

  position at FCA, he indicated that he would be comfortable teaching certain Bible classes, but not

  others. Id. (Depo. At 10: 2-10; 49:1-4; 50:20-22).

         11.     Mr. Tucker was also asked at his deposition. “And so you were holding yourself out

  to the students as being the Director of Student Life and also Chaplain, correct?” He answered,

  “Yes.” ECF No. 46-4 (Depo. at 77:10–13).

         12.     In an introductory PowerPoint that Mr. Tucker presented to his classes in 2017, he

  described his position for class periods 1-4 as “Director of Student Life/Chaplain,” with job

  duties including to “focus on the physical, relational, and spiritual wellbeing of students” and to

  plan “chapels, retreats, outreach projects, and student mentoring opportunities that are designed

  to create opportunities for student spiritual growth.” ECF No. 46-2 at 3. For periods 5-7 his

  duties were to teach Sophomore/Senior Bible leadership and Junior Bible Worldview and

  Apologetics. Id.

         B. Plaintiff’s Evidence.

         Plaintiff’s evidence can be divided into two groups: evidence suggesting that defendant is

  not a religious organization, and evidence that Mr. Tucker’s positions did not qualify for the

  ministerial exception.



                                                       5
Case 1:19-cv-01652-RBJ-STV Document 52 Filed 05/18/20 USDC Colorado Page 6 of 14




         Religious organization.

         1.      Faith Bible Chapel International is a non-profit corporation governed by a Board

  of Directors that oversees all its enterprises. ECF No. 41-1 at 1 (Articles of Incorporation) and

  41-2 and 3 (Bylaws).

         2.      The Bylaws do not set forth ecclesiastical policies, regulations, or standards, nor

  do they grant the Board the power to ordain or otherwise commission clergy. Id. (Bylaws).

         3.      Its business operations include the Faith Christian Academy but also a publication

  operation, a coffee shop, a church, an American Girls Heritage troop, and others, each carried out

  as a distinct enterprise operating under its own tradename. ECF No. 41-4 at 2 (Colorado

  Secretary of State business listing).

         4.      The school is managed by a superintendent, and the church is managed by a

  Senior Pastor, both of whom report to the Board, but neither of whom reports to the other.

  Deposition of Andrew Hasz, ECF No. 41-5 at 50:20-53:9; Deposition of Douglas Newcomb,

  ECF No. 41-6 at 9:14-10:6.

         5.      Spiritual affairs of the church are also managed by a group of elders (although

  members of the Board must also be elders). ECF No. 41-3 (Elder Guidelines) at 1-2.

         Mr. Tucker’s Positions.

         6.      Gregory Tucker was a teacher at Faith Christian Academy from August 2000 to

  July 2006 and from August 2010 to February 2018. Declaration of Gregory Tucker, ECF No.

  41-7 at ⁋2. He also was Director of Student Life beginning in August 2014. In approximately

  January 2018 he was demoted from the position of Director of Student Life and was stripped of


                                                   6
Case 1:19-cv-01652-RBJ-STV Document 52 Filed 05/18/20 USDC Colorado Page 7 of 14




  the responsibility of organizing weekly chapel meetings. Id. at ⁋31. When his employment was

  terminated by Faith Christian Academy in February 2018 his only position was that of teacher.

  Id.

          7.     Mr. Tucker understood that there was an entity “somewhat related” to the Faith

  Christian Academy called Faith Church that was led by ordained pastors, but the pastors were

  not his supervisors, and he rarely, if ever, interacted with them. Id. at ⁋4.

          8.     Mr. Tucker was hired to teach biology, physics and chemistry, and he did so

  throughout his tenure at Faith Christian Academy. He relied on the same textbooks that were

  used in public schools. There was no theology, nor was there any “distinct or unique Christian

  principle that I was required to teach in conjunction with the secular content of these subjects.”

  Id. at ⁋6.

          9.     He also taught classes in “Leadership” and “Worldviews and World Religions,”

  but although he taught that Christianity represented a credible worldview, he was required “to

  avoid the advancement of one Christian perspective over another because there were many

  Christian perspectives, as well as non-Christian perspectives, represented in the school.” Id. at

  ⁋7.

          10.    He “did not have any specific training in the Bible and therefore was not qualified

  to teach any classes that involved instruction regarding the Bible or theology. Teachers who did

  teach classes regarding the Bible and theology typically had specific training or education in that

  field, like a seminary education or ordination.” Id. at ⁋8.

          11.    Most of his students were not members of the Faith Church. Doctrinal and

  theological perspectives among students and teachers varied and included conservative


                                                    7
Case 1:19-cv-01652-RBJ-STV Document 52 Filed 05/18/20 USDC Colorado Page 8 of 14




  evangelical, liberal evangelical, Lutheran, Catholic, Baptist, Presbyterian, and Mormon; and

  there were students who had non-Christian views including Buddhism, Hinduism, and atheism.

  Most teachers attended churches other than Faith Church and were affiliated with different

  Christian denominations that often held theological beliefs quite different from those promoted

  by Faith Church. Id. at ⁋⁋9-11.

         12.     He was instructed to integrate a Christian worldview in his teachings but was not

  provided any training, instruction or literature as to what that worldview should be, other than

  Bible-oriented. He was never required to teach a class in religious doctrine or to set aside time in

  his classes specifically dedicated to a religious message. He was told not to preach but to

  encourage students to think through their own perceived versions of Christianity and to consult

  their parents about specific theological matters. He was expected to “endorse Christianity in

  general terms, set a good moral example, and allow a Christian worldview to influence [his]

  teaching,” but he was “encouraged to avoid delivering messages on church doctrine or

  theology.” Id. at ⁋⁋14-15, 18.

         13.     In August 2014 he was promoted and assumed duties in addition to teaching. He

  still was informally referred to as teacher, but his formal title most commonly was Director of

  Student Life. His contract and extensions referred to the position as “Chaplain,” but other than

  in those documents he was never referred to as Chaplain by students, teachers or administrators.

  He was asked whether he preferred the title of Director of Student Life, Dean of Student Life, or

  Chaplain, and he chose Director of Student Life because that title had no religious connotation.

  His email signature, business cards, and updated job description all used that title. He believes




                                                   8
Case 1:19-cv-01652-RBJ-STV Document 52 Filed 05/18/20 USDC Colorado Page 9 of 14




  that the use of the title “Chaplain” would have been “disingenuous” because he was not an

  ordained clergy member. Id. at ⁋⁋21-22.

         14.     As Director of Student Life he helped students find service and mentoring

  opportunities; supported parents who had questions about their child’s growth and achievements;

  met with students concerning discipline issues; and promoted a positive student environment.

  He counseled students concerning behavior but did not counsel or discipline students concerning

  theological principles or principles of faith expressed by Faith Church. Id. at ⁋24.

         15.     In his last year he was responsible for organizing weekly “Chapel Meetings.”

  These were “assemblies or symposiums where people who held a variety of religious

  perspectives (or sometimes non-religious perspectives) would speak on matters of interest to the

  school.” Id. at ⁋⁋25-26. These meetings would also include announcements, awards, rallies,

  student election speeches, and other ordinary high school-related matters. Id. The school

  administration explicitly communicated that these meetings were not regarded as church. Id. at

  ⁋27.

         16.     Mr. Walker has never heard superintendents, principals, teachers, administrative

  staff, students, parents, or anyone else refer to teachers or the Director of Student Life as

  “ministers.” He is aware from documents produced in this litigation that Faith Bible Chapel

  International describes itself as a collection of ministries, but he is unaware of any instance when

  the Faith Cristian Academy was ever held out to the public as a ministry of Faith Church, nor has

  he ever heard anyone refer to the school that way internally. Id. at ⁋29-30.




                                                    9
Case 1:19-cv-01652-RBJ-STV Document 52 Filed 05/18/20 USDC Colorado Page 10 of 14




          17.     He once heard that there was a tax deduction available to ministers to assist with

   housing costs and asked the then-Superintendent whether he qualified, but he was told that he did

   not qualify because he was not a minister. Id. at ⁋29.

                                       STANDARD OF REVIEW

          The Court may grant summary judgment if “there is no genuine dispute as to any material

   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

   moving party has the burden to show that there is an absence of evidence to support the

   nonmoving party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The nonmoving

   party must “designate specific facts showing that there is a genuine issue for trial.” Id. at 324. A

   fact is material “if under the substantive law it is essential to the proper disposition of the claim.”

   Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing Anderson v. Liberty

   Lobby, Inc., 477 U.S. 242, 248 (1986)). A material fact is genuine if “the evidence is such that a

   reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.

   The Court will examine the factual record and make reasonable inferences therefrom in the light

   most favorable to the party opposing summary judgment. Concrete Works of Colo., Inc. v. City

   and Cty. of Denver, 36 F.3d 1513, 1517 (10th Cir. 1994).

                                  ANALYSIS AND CONCLUSIONS

          The First Amendment’s Establishment and Free Exercise clauses “bar the government

   from interfering with the decisions of a religious group to fire one of its own ministers.”

   Hosanna-Tabor Evangelical Lutheran Church and School v. Equal Employment Opportunity

   Commission, 565 U.S. 171, 181 (2012). In Hosanna-Tabor the Court applied this “ministerial

   exception” to a suit alleging discrimination in employment for the first time. Id. at 188. A


                                                     10
Case 1:19-cv-01652-RBJ-STV Document 52 Filed 05/18/20 USDC Colorado Page 11 of 14




   “called” teacher who taught kindergarten and fourth grade in an elementary school operated by a

   congregation of the Lutheran Church developed narcolepsy and ultimately was fired. She

   claimed that she was terminated in violation of the Americans with Disabilities Act. The district

   court granted summary judgment dismissing her claim under the “ministerial exception.” The

   Sixth Circuit reversed, emphasizing that she taught the same classes as “lay” teachers in the

   school. The Supreme Court reversed the court of appeals and upheld the dismissal.

          Significantly, the Court made it clear that it was not adopting “a rigid formula for

   deciding when an employee qualifies as a minister.” Id. at 190. Rather, the Court identified four

   circumstances that collectively contributed to its decision in that specific case: (1) the school

   held the teacher out as a minister, (2) her title as a minister “reflected a significant degree of

   religious training followed by a formal process of commissioning;” (3) the teacher held herself

   out as a minister in several ways, i.e., “by accepting the formal call to service, according to its

   terms,” and claiming a special housing tax allowance available only to ministers, and

   proclaiming that she felt that God was leading her to serve in the “teaching ministry;” and (4) her

   job duties “reflected a role in conveying the Church’s message and carrying out its mission.” Id.

   at 191-92.

          The Court further identified three errors in the analysis of the Sixth Circuit: it assigned no

   relevance to the fact that the teacher was a commissioned minister; it assigned too much weight

   to the fact that the teacher taught the same courses as lay teachers; and it placed too much

   emphasis on the relative portion of the teacher’s day spent teaching secular subjects. Id. at 192-

   94.




                                                     11
Case 1:19-cv-01652-RBJ-STV Document 52 Filed 05/18/20 USDC Colorado Page 12 of 14




          In the present case I am inclined to agree with defendant’s argument that it (and in

   particular the Faith Christian Academy that is the focus of this case) qualifies as a religious

   group or organization. However, I find that whether Mr. Tucker was a “minister” within the

   meaning of the “ministerial” exception” is genuinely disputed on the evidence presented.

   Defendant’s position is substantially grounded in the wording of documents, most notably the

   extension agreement that characterized Mr. Tucker as “chaplain” and the handbook which

   purports to make all teachers and other full-time employees “ministers.” To be sure, those

   documents are relevant to the issue. But the substance of Mr. Tucker’s position turns on the

   totality of the facts and circumstances of his employment, and he has come forward with facts

   that, if believed by the jury, could rationally support the opposite conclusion.

          Two Ninth Circuit cases involving, as did Hosanna-Tabor, the application of the

   ministerial exception to schoolteachers are presently before the Supreme Court: Biel v. St. James

   School, 911 F.3d 603 (9th Cir. 2018), and Morrissey-Berru v. Our Lady of Guadalupe School,

   769 F. App’x 460 (9th Cir. April 30, 2019) (unpublished). I am informed that the cases were

   argued on May 11, 2020. The Court’s resolution of those cases may well further explain and

   define the ministerial exception in the schoolteacher context. However, this case is close to a

   year old and has not yet proceeded even to the Scheduling Conference stage. Convinced as I am

   that there is a genuine dispute of material fact as to whether Mr. Tucker was a “minister,” both

   before and after his demotion in January 2018, I find no compelling reason to further delay the

   resolution of the pending motion.

          Finally, I acknowledge defendant’s heavy emphasis on the Tenth Circuit’s decision in

   Skrzypzpac v. Roman Catholic Diocese of Tulsa, 611 F.3d 1238 (10th Cir. 2010), and in


                                                    12
Case 1:19-cv-01652-RBJ-STV Document 52 Filed 05/18/20 USDC Colorado Page 13 of 14




   particular, its statement that the minister exception “extends to any employee who serves in a

   position that ‘is important to the spiritual and pastoral mission of the church.’” Id. at 1243

   (quoting Rayburn v. Gen. Conference of Seventh–Day Adventists, 772 F.2d 1164, 1169 (4th

   Cir.1985)). In that case the court, affirming the district court’s grant of summary judgment,

   examined the facts and circumstances of the plaintiff’s employment. The examination of the

   facts was hampered by plaintiff’s failure to provide a personal affidavit explaining her job duties

   and functions. Based on the defendant’s evidence the court agreed with the district court that her

   position, though including some administrative responsibilities, “furthered the core of the

   spiritual mission of the Diocese.” Id.

          Summary disposition, whether in Skrzypzpac, or the court’s earlier decision in Bryce v.

   Episcopal Church in the Diocese of Colorado, 289 F.3d 648 (10th Cir. 2002), or the Supreme

   Court’s later holding in Hosanna-Tabor, turns on whether the facts and circumstances presented

   raise a genuine dispute of material fact. Because I have found that the facts and circumstances in

   the record of this case do show that there are genuine disputes of material fact, I am satisfied that

   summary disposition of this case is inappropriate under the standards set in all these cases.

                                                 ORDER

          1. Defendant’s motion to dismiss, converted by the Court to a motion for summary

   judgment [ECF No. 25], is GRANTED IN PART AND DENIED IN PART. It is granted to the

   extent that the Court dismisses plaintiff’s Second Claim which was brought under 42 U.S.C. §

   2000d (Title VI). The motion is otherwise denied.

          2. The parties are directed to contact Chambers by email within 14 days to set a

   Scheduling Conference and to submit a proposed Scheduling Order. Depending on whether and,


                                                    13
Case 1:19-cv-01652-RBJ-STV Document 52 Filed 05/18/20 USDC Colorado Page 14 of 14




   if so, what restrictions related to the coronavirus pandemic are still in place, the Court will either

   schedule an in-person Scheduling Conference, or conduct the conference by video

   teleconference, or simply review and modify, if necessary, the parties’ proposed order.

          DATED this 18th day of May, 2020.

                                                          BY THE COURT:




                                                          ___________________________________
                                                          R. Brooke Jackson
                                                          United States District Judge




                                                     14
